Exhibit 99.3 [Personal letterhead] August 18, 2013 Board of Directors iGo, Inc. 17800 North Perimeter Drive, Suite 200 Scottsdale, Arizona 85255 RE:Resignation from the Board of Directors of iGo, Inc. Gentlemen: This letter shall serve as my resignation from the Board of Directors of iGo, Inc. (“ iGo ”), effective immediately after the “Offer Closing” of the tender offer by Steel Excel Inc. (“ Steel ”) to acquire shares of iGo common stock, as contemplated by that certain Stock Purchase and Sale Agreement, dated as of July 11, 2013, by and between iGo and Steel. Very truly yours, /s/ Frederic Welts Frederic Welts Received and accepted by: /s/ Michael J. Larson Michael J. Larson , Chairman Date: 8/22/13
